ACCEPTED
                                                                      02-15-00101-CV
                                                           SECOND COURT OF APPEALS
                                                                FORT WORTH, TEXAS
                                                                 3/20/2015 3:14:07 PM
                                                                       DEBRA SPISAK
                                                                               CLERK

                           No. _____________

                   IN THE COURT OF APPEALS           FILED IN
                                              2nd COURT OF APPEALS
               FOR THE SECOND DISTRICT OF TEXASFORT WORTH, TEXAS
                        AT FORT WORTH         3/20/2015 3:14:07 PM
                                                    DEBRA SPISAK
                                                      Clerk


IN RE JODY WEIDERMAN            §
                                §
                                §
                                §
                                §


   RELATOR’S EMERGENCY MOTION FOR TEMPORARY RELIEF


ANDY TAYLOR & ASSOCIATES, P.C.
Andy Taylor
State Bar No. 19727600
Amanda Peterson
State Bar No. 24032953
2668 Highway 36S, #288
Brenham, Texas 77833
713-222-1817 (telephone)
713-222-1855 (facsimile)

---AND---

Wallace B. Jefferson
State Bar No. 00000019
wjefferson@adjtlaw.com
Alexander Dubose Jefferson &
      Townsend LLP
515 Congress Ave., Suite 2350
Austin, Texas 78701-3562
(512) 482-9300(telephone)
(512) 482-9303 (facsimile)

ATTORNEYS FOR RELATOR
JODY WEIDERMAN

                       STATEMENT OF THE CASE

      By separate filing, Relator brings an Original Emergency Petition for

Writ of Mandamus to require the Trial Court to exercise jurisdiction over

Relator’s underlying claim for declaratory and injunctive relief. Relator

asked the trial court to declare that the City of Arlington’s recent ordinance

calling for a May 9, 2015 election (“Special Election Ordinance”) was void

and without legal authority. In the underlying suit, the City of Arlington

passed a Special Election Ordinance calling for a Special Election on a

citizen-petition seeking to repeal the City’s current red light camera safety

program.    Under the Arlington City Charter, however, there exists no

citizen right of referendum. Because the effort to repeal this program by

way of citizen-petition constitutes a referendum petition, the City was

without legal authority to call an election and the Election Ordinance it

passed is void.

      In addition, under the Arlington City Charter, no ordinance is

effective unless and until the Mayor signs that ordinance and the City


                                      ii
Secretary attests to the Mayor’s genuine signature.        As proven below

during a hearing on the City’s plea to the jurisdiction, the Mayor did not

sign the Special Election Ordinance and the City Secretary admitted under

oath that she did not witness the Mayor signing the document, but rather,

an employee of the City Secretary’s Office merely affixed the Mayor’s

“signature” by using a rubber stamp bearing his name. The City Secretary

admitted under oath that this was not what was contemplated or required

by the Arlington City Charter.

      Relator filed suit seeking declaratory relief that the Special Election

Ordinance was void as well as injunctive relief to prohibit the improperly-

called election from going forward. The Trial Court improperly granted

the City’s plea to the jurisdiction on the erroneous belief that subject matter

jurisdiction was lacking because a court may not interfere with an election.

In so doing, the trial court has committed a clear abuse of discretion.

Because the election is only two months away, Relator lacks an adequate

appellate remedy, and therefore seeks an emergency remedy by way of an

Original Emergency Petition for Writ of Mandamus and by way of this

Emergency Motion for Temporary Relief.



                                      iii
            STATEMENT OF EXIGENT CIRCUMSTANCES

     Relators are filing an Original Emergency Petition for Mandamus

Relief contemporaneously herein. Relators have no adequate remedy at

law, as the filing of an ordinary appeal is not yet due, and, even if filed

immediately, will not result in the type of emergency and substantive relief

needed to prevent irreparable harm.

                  EMERGENCY TEMPORARY RELIEF

     Accordingly, in order to preserve the status quo, protect this Court’s

jurisdiction, and prevent irreparable harm to Relator, Relator seeks the

immediate entry of an Order temporarily staying the void and illegal

Special Election Ordinance as well as temporarily enjoining the printing

and mailing of any election ballots for the May 9, 2015 election regarding

the illegal Referendum on whether to ban the City’s safety camera

program. Because ballots will likely be printed and perhaps even mailed to

overseas voters as early as March 25, 2015, it is critical for this Court to

grant this temporary emergency relief. Relator also asks the Court to order

the Real Parties in Interest to file an Emergency Response to Relator’s

Original Emergency Petition for Writ of Mandamus and such other and

further temporary relief which would be appropriate under these exigent

                                      iv
circumstances. Although Relator seeks oral argument in connection with

their Original Emergency Petition for Writ of Mandamus, Relator is

certainly willing to waive such request if it is necessary to receive the

emergency relief sought herein or any of the relief sought in the Emergency

Petition for Writ of Mandamus itself.

                                 PRAYER

           Accordingly,    Relator    seeks    the   issuance   of   emergency

temporary relief to allow the Court to retain jurisdiction and to avoid

irreparable harm.

                                     Respectfully Submitted,

                             ANDY TAYLOR & ASSOCIATES, P.C.

                                     BY: /s/ Andy Taylor
                                          Andy Taylor
                                          State Bar No. 19727600
                                          Amanda Peterson
                                          State Bar No. 24032953
                                          2668 Highway 36S, #288
                                          Brenham, Texas 77833
                                          713-222-1817 (telephone)
                                          713-222-1855 (facsimile)

                                     ---AND---

                                            Wallace B. Jefferson
                                            State Bar No. 00000019
                                            wjefferson@adjtlaw.com

                                        v
                                          Alexander Dubose Jefferson &
                                          Townsend LLP
                                          515 Congress Ave. #2350
                                          Austin, Texas 78701
                                          (512) 482-9500 (telephone)
                                          (512) 482-9303 (facsimile)


                       CERTIFICATE OF SERVICE
      By affixing my signature above, I , Andy Taylor, hereby certify that a
true and correct copy of the above Original Petition for Writ of Mandamus
has been delivered via electronic mail to the parties below on the 20th day
of March, 2015.


CITY OF ARLINGTON LEGAL DEPARTMENT
Robert Fugate
Assistant City Attorney
City of Arlington
Mail Stop #63-0300
P.O. Box 90231
Arlington, Texas 76004-3231
817-459-6878 (Telephone)
817-459-6897 (Fascimile)




                                          /s/ Andy Taylor
                                          Andy Taylor




                                     vi